                            IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON




CHRISTOPHER M. PRATT,
                                                                             No. 3:19-cv-00382-SB
               Plaintiff,
       V.                                                                OPINION AND ORDER

UNITED STATES FISH AND
WILDLIFE SERVICE,

               Defendant.


MOSMAN,J.,

       On May 31, 2019, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (F&R) [5], recommending that Plaintiffs Complaint [2] be DISMISSED with

prejudice. Plaintiff Christopher M. Pratt filed Objections to the F&R [9].

                                         DISCUSSION

       The magistrate judge makes only recommendations to the comi, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The comi is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C).

       Upon review of the F&R and Plaintiffs objections, I agree with Judge Beckerman that

Plaintiffs complaint is frivolous and that further leave to amend would be futile. Therefore, I



1 - OPINION AND ORDER
ADOPT the F&R [5] as my own opinion. Plaintiffs Complaint [1] is DISMISSED with

prejudice. All pending motions are denied as moot.

       IT IS SO ORDERED.
                      ,,jl,r .
       DATED this D a y of September, 2019.




                                                     MICHAEL W. MOSMAN
                                                     Chief United States District Judge




2 - OPINION AND ORDER
